Wi|liam Hanson

Creditor/NWTM
PO Box 64655
' univ. Pl. WA
98464
NOvEMaEn 20,"2013
- Fu.Eo

UNlTEo sTATEs BANKnuPTCY COuFtT tamm suing agri-stimson
CAsE #16-11767-0MA . “ ’
NOFrTHWEsT TERR|TORIAL MlNT BANKRUPTCY N[]y g 9 2015
WEsTEnN DlsTFtICT OF WAsHlNGToN i.. america c
700 stewart St y t - °PATEEK "“"""W k°%§'
-Seattle, WA 98101 ' ; ` -1 *

k f |. %' .'
THE HONOHABLE cHFrlsToPi-iEl:r1vr'-ler|__,sTor~l:,‘r , ~
l was appointed by the US Trusteé as co-chair of the creditors committee until'.Mike Gearin
coerced my resignation with threat of litigation.

l am of the opinion that the compensation to the professionals for administrative fees should
reflect the outcome of this bankruptcy The estate was worth more at the beginning of this
process than it is worth at the completion of the work of the professionals Their work was a
disservice to the creditors

Reasons for denying compensation for a job done pocr|y, include:

re: Trustee, Mark Calvert: The creditors never received any reports Storage creditors were
specifically concerned about their metal in the vaults The creditors have no idea what existed
in the vaults at the time cf initiation of the BK. The committee repeatedly asked for a forensic
accounting from the time prior to initiation of the BK. None was provided

No reorganization plan was ever presented to the creditors which would re-estab|ish the
business A reorganization and restart of the business was the only evident option for recovery
to the creditors By all appearances the work of the professionals was to create bi||able hours
The committee was advised to not talk to other creditors and to have those creditors call the
professionals Another attempt to develop more bi|lable hours Mr. Ca|vert did provide to the
creditor committee his version of a reorganization plan, but his plan looked like a copy of 40
pages of definitions from Black’s Law Dictionary. l was accused of meeting with Floss Hansen
which is true. The manual for Creditor’s Ccmmittee members states that the creditor
committee is to meet with the debtor in an effort to create a re-org plan. Nlr Calvert was not
going to do that. Mr Bucknell, attorney to Floss Hansen, did provide the basis cfa viable re-org
plan which was submitted through Mark Northrup to the committee members lt rs from that
plan that | was trying to create a"plan th`a't would serve the creditors to then submit to the
committee . -

The Committee repeatedly asked for forensic accounting of the metal path under Ross Hansen

specifically the three months prior to the initiation of bankruptcy Mark Calvert never did
provide needed information. lvlr. Calvert did provide to the two co-chairs, a summary of the

CaSe 16-11767-CMA DOC 1941 Filed 11/29/18 Ent. 11/29/18 15205:11 Pg. 1 012

check book register from the mint prior to the initiation of the BK. Several entries were noted of
large payments made to precious metal wholesalers The other co-chair contacted A-Mark, a
major supplier, inquiring about obtaining information regarding what was ordered, when it was
shipped and where it went. A-l'viark was very cooperative but they needed more information
than the check number, they needed a purchase order number to investigate purchases and
delivery of metal prior to the BK Mr. Calvert was asked to provide any numbers relative to the
transactions on several occasions both in phone calls and emails HE PROVlDED NOTHlNG.
No investigation was ever performed

lf developing some level of recovery is the goal of the trustee, lvlr. Calvert has failed miserab|y.
No evident effort on his part was directed to restart the company The hiring of lvlr. Atalla, as
CEO, waste create a scapegoat for the failure, not to really get the company off the ground

Mr. Calvert’s company , Cascade Capital Group, an accounting company and the accountant
for Nlr Calvert as BK Trustee, has never provided an accounting to the creditors None of their
records have been examined by creditors or an outside inspection. Their fee is aimost one
million dollars to this point for NO ViSlBLE WOFlK PRODUCT.

Mark Northrup, counsel to the Creditor’s Committee, seeks compensation, but in reality he did
not work for the creditor’s committee but did report to Mark Calvert and lVlike Gearin. A prime
example of that relationship is the letter l wrote to Mark Northrup, asking him to inform the court
that several members of the Creditor’s Committee wanted Mark Calvert removed as Trustee.
That letter and information never got to the court but did immediately get to Mike Gearin and
Mark Calvert. That letter is the real reason l was kicked off the committee.

Another example of Mark Northrup not working'for the committee is when the Creditor’s
Committee voted to hire Elaine Barrick as a forensic accountant to examine Mark Calvert’s
accounting and books Nlr Northrup, changed her title to financial advisor, and she never
performed any function for us lt all stopped with him.

The service of these professionals was not to the creditors lf the remaining funds are short of
the total fee claims they only have Mark Calvert and themselves to blame. The committee was
committed to rescuing the company

Before any distribution of fee payment, Elaine Barrick, or an accountant chosen by the court,
should be allowed to perform an audit which had been the original intent of the committee

No audit would be necessary if regular reports to reflect both accounting and administration,
had been made. Now too many questions and doubts exist because the creditors have had no
voice in the process But questions did arise, and because of the performance cf the
professionals Thus|y an accounting, to verify the books and records paid for with the remains
of the estate, should be performed before the case is closed and the professionals
compensated

lt is my deep regret that the committee was not able to represent the creditors interests in court
and for that l blame Mark Northrup

q

Wiliiam Hanson, Creditor NWTM

   
 

  

CaSe 16-11767-CMA DOC 1941 Filed 11/29/18 Ent. 11/29/18 15205:11 PQ. 2 Of 2

